

EXHIBIT 10(bx)


National Western Life Insurance Company
2009 DOMESTIC MARKETING OFFICER BONUS PROGRAM


The Bonus Program (“Program”) is designed to reward Domestic Marketing officers
for their performance in achieving pre-determined sales targets while assisting
the Company in managing to its profit criteria. The Plan incorporates three
measurable performance factors: (1) sales, which are defined as net placed
annualized target premium for Life business and as total placed premium for
Annuity business, (2) persistency, and (3) expense management. The bonus
percentages included in this document pertain to Domestic Marketing officers at
the vice president level and higher. The bonus percentages for Assistant Vice
Presidents are determined using one-half of the percentages shown for vice
presidents and above.


Each of the three performance factors will have an assigned target level for
purposes of the Program. Assuming a “par” performance (i.e. achieving each
target level), the weighting of the bonus (applied to base salary) is 75% for
sales performance, 15% for persistency performance, and 10% for expense
management performance. Actual results compared to the targets can either
increase or decrease these percentages as explained in each of the following
sections.


Sales Component (75%):


The sales component of the Program is further subdivided between Life production
and Annuity production. For 2009, the Domestic sales goals are:


Ø  
Life -- $8,500,000 net placed annualized target premium (excluding California
1st year business) and $4,900,000 net paid annualized 2nd year California target
premium.  Specifically, the target assumptions for the purposes of this program
are 14% of MaxWealth and Lifetime Returns Select (LTRS) total single premium,
55% of LTRS 5 year pay premium and 85% of  LTRS 10 pay premium.

Ø  
Annuities -- $425,000,000 net placed total premium




 
1

--------------------------------------------------------------------------------

 

National Western Life Insurance Company
2009 DOMESTIC MARKETING OFFICER BONUS PROGRAM


The New Business Market Summary Report (NWAR60) will be the source of sales
results for purposes of this Program, as well as other programs to track 2nd
year California premium. Based upon these sales goals, the bonus percentage
corresponding with the Life and Annuity sales production levels achieved in 2009
will be applied to 100% of each Domestic Marketing officer’s base salary in
accordance with the following grid:


Life Placed Target
 
California Life 2nd
  Bonus
Premium (Minus California
Bonus
Yr.  Target Paid
%
1st Yr Premium)
%
Premium ¹
 
$6,000,000
5.0%
$2,500,000
7.0%
$6,500,000
10.0%
$3,000,000
8.5%
$7,000,000
15.0%
$3,500,000
10.0%
$7,500,000
20.0%
$4,000,000
11.5%
$8,000,000
25.0%
$4,500,000
13.5%
$8,500,000
30.0%
$4,900,000
15.0%
$9,000,000
35.0%
$5,500,000
16.5%
$9,500,000
40.0%
$6,000,000
18.0%
$10,000,000
45.0%
$6,500,000
19.5%
Increment for every
 
Increment for every
 
$500,000 thereafter
5.0%
$500,000 thereafter
5.0%



¹For the purposes of this Bonus Program, 2nd year target paid premium is defined
as paid premium received by NWL in 2009 on life insurance sales originally
written in  California that is classified as second year premium for the
purposes of paying agent commission.


Annuity Placed Total
Bonus
Premium (1)
%
$300,000,000
5.0%
$325,000,000
10.0%
$350,000,000
15.0%
$375,000,000
20.0%
$400,000,000
25.0%
$425,000,000
30.0%
$475,000,000
35.0%
$525,000,000
40.0%
$575,000,000
45.0%
Greater than
 
$575,000,000
45.0%



(1)  Annuity Placed Total Premium does not include premium ceded to a
reinsurance program.  Also, any annuity premium resulting from a conservation
program is not included.

 
2

--------------------------------------------------------------------------------

 

National Western Life Insurance Company
2009 DOMESTIC MARKETING OFFICER BONUS PROGRAM


Bonus percentages associated with life sales are not capped but increase by 5.0%
with every additional $500,000 of placed target premium. Conversely, the bonus
percentage for annuity sales is capped at 45% irrespective of sales production
above the annuity sales goal.


Assuming an officer salary of $100,000 and 2009 production of $7,600,000 of Life
placed target premium (excludes California business), $3,500,000 of Life paid
2nd year target California premium, and $470,000,000 of Annuity placed total
premium, the officer’s 2009 sales bonus component under the Program would be
$60,000 ($100,000 x 20% for Life business plus $100,000 x 10% for California
business, plus $100,000 x 30% for Annuity business).


Persistency Component (15%):


Similar to the sales component, the persistency component of the Program is
further subdivided between Life business and Annuity business.


The 24th month ratio of actual persistency to expected (i.e. pricing)
persistency as reported in the Duration Score Listing query will serve as the
measure for the Life persistency component of the Program. For purposes of the
persistency measurement, the parameters include all writing agents (active and
terminated) and all life business (universal life and traditional).


Based upon these persistency performance factors, the bonus percentage
corresponding with the Domestic Life persistency levels achieved in 2009 will be
applied to each Domestic Marketing officer’s base salary in accordance with the
following grid:


Domestic Life
Bonus
Persistency
%
Less than 88%
0%
88% – 91%
1.5%
91% – 94%
3.0%
94% – 97%
4.5%
97% – 100%
6.0%
100% - 101%
7.5%
101% - 102%
9.0%
102% - 103%
10.5%
103% - 104%
12.0%
104% - 105%
13.5%
105% - 106%
15.0%
Greater than 106%
15.0%

 

 
3

--------------------------------------------------------------------------------

 

National Western Life Insurance Company
2009 DOMESTIC MARKETING OFFICER BONUS PROGRAM


It is anticipated that the Duration Score Listing query will also support the
annuity line of business sometime during 2009. Therefore, the 24th month ratio
of actual persistency to expected (i.e. pricing) persistency as reported in the
Duration Score Listing query for Annuity business will also serve as the measure
for the Annuity persistency component of the Program. The bonus percentage
corresponding with the Annuity persistency levels achieved in 2009 will be
applied to each Domestic Marketing officer’s base salary in accordance with the
following grid:


Annuity
Bonus
Persistency
%
Less than 96%
0%
96% – 97%
1.5%
97% – 98%
3.0%
98% – 99%
4.5%
99% – 100%
6.0%
100% - 101%
7.5%
101% - 102%
9.0%
102% - 103%
10.5%
103% - 104%
12.0%
104% - 105%
13.5%
105% - 106%
15.0%
Greater than 106%
15.0%



Assuming an officer salary of $100,000 and 2009 persistency ratios of 92.2% for
Life business and 102.42% for Annuity business, the officer’s 2009 persistency
bonus component under the Program would be $13,500 ($100,000 x 3.0% for Life
business plus $100,000 x 10.5% for Annuity business).


Expense Component (10%):


The expense component of the program is based upon the ratio of actual expenses
to target premium sales. For purposes of this ratio, annuity target premium is
defined as 7.5% of total placed premium. Actual expenses include all cost center
expenses with the exception of bonuses paid, agent health claims, agent reserve
balance changes, and sales conference expenses.



 
4

--------------------------------------------------------------------------------

 

National Western Life Insurance Company
2009 DOMESTIC MARKETING OFFICER BONUS PROGRAM


Based upon the actual ratio achieved, the corresponding bonus percentage based
upon the following chart will be applied to 100% of each Domestic Marketing
officer’s base salary:


Ratio of Expense/
Bonus
Target Premium
%
Less than 5.60%
22.5%
5.60% to 5.75%
20.0%
5.75% to 5.90%
17.5%
5.90% to 6.05%
15.0%
6.05% to 6.20%
12.5%
6.20% to 6.35%
10.0%
6.35% to 6.50%
7.5%
6.50% to 6.65%
5.0%
6.65% to 6.80%
2.5%
More than 6.80%
0.0%



Assuming actual expenses of $3.2 million, life target premium sales of $9.6
million, 2nd year California paid premium target of $4.5 million, and annuity
total placed premium of $470 million, the calculated ratio would be 6.48% ($3.2
million divided by the sum of $9.6 million life target sales, $4.5 million
California business, and $35.25 million annuity ($470 million times 7.5%)). The
officer’s 2009 expense management bonus component under the Program, assuming a
$100,000 base salary, would be $7,500 ($100,000 x 7.5%).


From the above examples, the officer with a $100,000 base salary would receive a
2009 bonus under the program of 81.0% or $81,000 ($60,000 sales plus $13,500
persistency plus $7,500 expense management) reflecting one or more performance
factors below “par”. See “Administration” for further guidelines when the bonus
percentage exceeds 100%.


Administration:


Bonus amounts under the program will be calculated quarterly based upon actual
year-to-date results and may be advanced to participants who request bonus
advances, subject to the following. The overall bonus advance percentage will be
capped at the “par” bonus percentage level for each performance factor (i.e. 30%
for life placed target premium less California 1st year premium, 15% for
California life 2nd year target placed premium, 30% for annuity placed total
premium, 15% for persistency and 10% for expense management) even if actual
year-to-date results for any performance factor exceeds the par level.
Accordingly, the overall bonus advance percentage cannot exceed 100% of base
salary. In the event that actual year-to-date results subsequently fall below
the minimum Program performance factor levels, the Company will suspend the
bonus advance payments until such time as the year-to-date results reach the
minimum Program performance factor levels. Bonus amounts paid year-to-date will
not be recouped from participants in the event of suspension of quarterly
payments except at the end of the Program year if unearned.

 
5

--------------------------------------------------------------------------------

 

National Western Life Insurance Company
2009 DOMESTIC MARKETING OFFICER BONUS PROGRAM


If at the end of the year the aggregate bonus percentage exceeds 100%, the
incremental % above 100% will be applied to the base salaries of all Domestic
Marketing Officers (weighted for the portion of the calendar year each
participant was employed by the Company) to determine a dollar amount to be put
into a “pool”. The pool amount will be allocated based upon the recommendation
of the Domestic Chief Marketing Officer and as approved by the Company
President. The recommendation of the pool allocation by the Chief Marketing
Officer must be submitted to the Company President by the end of the January
2009. The pool amount will be paid out quarterly in the following calendar year
(i.e. 2010). Participants must be currently employed by the Company in order to
receive pool payments. In other words, unpaid pool bonuses will be forfeited by
participants upon termination from the Company. Amounts forfeited by terminated
participants will remain the property of the Company and will not be
redistributed among the remaining participants.


If employment with the Company is terminated during calendar 2009 for any reason
other than “termination for cause” by NWL, the 2009 bonus amount paid at
termination will be based upon the current year-to-date bonus % (not to exceed
100%) and the prorated percentage of the calendar year that services were
rendered to the Company.  In the event of death, the bonus amount will be paid
to the individual’s spouse, or, if there is no spouse, then the bonus amount
will be paid to the individual’s children.


The Program, its terms, and its administration are at the complete discretion of
the Company President and/or Compensation and Stock Option Committee
(“Compensation Committee”) of the Board of Directors and may be changed or
revoked at any time without the consent of the participants. This includes,
among other things, amendment of the terms, targets, and other features of the
Program as the Company President and/or Compensation Committee sees fit.
Accordingly, this Program does not constitute a legal and binding obligation of
the Company to perform.


All amounts paid to participants under this program will be excluded when
determining benefits under the Company’s pension, 401(k), and other benefit
programs.











 
6

--------------------------------------------------------------------------------

 
